THIRD DIVISION
                               RICKMAN, J.,
                          GOSS, J., and HODGES, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                     July 30, 2019




In the Court of Appeals of Georgia
 A17A2058. BISHOP v. GOINS et al.
 A17A2059. BISHOP et al. v. POWELL et al.

      HODGES, Judge.

      In Bishop v. Goins, 344 Ga. App. 174 (809 SE2d 280) (2017), we consolidated

these cases and affirmed the judgments of the Superior Court of Jasper County

awarding costs and attorney fees incurred during the appellate review of certain

stalking protective orders. Our Supreme Court reversed our opinion in Bishop v.

Goins, 305 Ga. 310 (824 SE2d 369) (2019), holding that such awards are not

available. See OCGA § 16-5-94 (d). Therefore, we vacate our earlier opinion, adopt

the opinion of the Supreme Court as our own, and reverse the judgments of the

Superior Court of Jasper County.

      Judgments reversed. Rickman and Goss, JJ., concur.